         Case 19-23840     Doc 32   Filed 08/02/19     Entered 08/02/19 10:31:11   Desc   Page 1
                                                     of 4




         Dated: August 02, 2019
         The following is SO ORDERED:


                                                        ________________________________________
                                                                     Paulette J. Delk
                                                           UNITED STATES BANKRUPTCY JUDGE


         ____________________________________________________________



                                    UNITED STATES BANKRUPTCY COURT
                                     WESTERN DISTRICT OF TENNESSEE




In Re:                                                          Chapter 13

DENNIS WAYNE KING

Debtor(s)                                                       Case No. 19-23840-D


                         Order Confirming Plan Combined With Related Orders




   It appearing to the Court that the debtor (s) has (or have) filed a plan which has been
sent to the scheduled creditors; that at the confirmation hearing it appeared to the Court
from statements of the Chapter 13 Trustee, and the entire record herein, that the plan as
finalized complies with 11 U.S.C. §1325(a) and other applicable provisions of the
Bankruptcy Code; and that the plan should be confirmed;

   IT IS THEREFORE, ORDERED BY THE COURT:

1. That the debtor(s)' plan, which is attached hereto, is confirmed;

2. That the debtor(s) pay into the plan as follows:

    Debtor One Employer    ARCHANGEL PROTECTIVE SERVICES INC $737.00 EVERY TWO WEEKS

    If this is different from the originally proposed plan amount, then the Chapter 13
    Trustee is authorized to submit a separate order changing payment. Furthermore, the
    debtor(s)' future earnings shall remain property of the estate and under the exclusive
    control of this Court pursuant to 28 U.S.C. §1334(e) and     157(a). In the event of a
    case dismissal, funds held by the Chapter 13 Trustee shall be paid to creditors in
    accordance with the terms of the plan unless otherwise ordered by the Court.
        Case 19-23840   Doc 32    Filed 08/02/19Entered 08/02/19 10:31:11 Desc Page 2
3.                                            of 4
     All property shall remain property of the Chapter   13 estate under 11 U.S.C. §541(a) and
     1306(a) and shall revest in the Debtor(s) only upon discharge pursuant to §1328(a),
     conversion of the case, or specific order of the Court which states otherwise.   The
     debtor(s) shall remain in possession of and in control of all property of the estate
     not transferred to the Trustee, and shall be responsible for the protection and
     preservation of all such property, pending further orders of the Court.
4.   An attorney fee is allowed in the amount of $3,800.00.
5.   Any real estate tax claimants shall be treated as fully secured if the plan proposes to
     treat them as secured debts.    If the debtor (s) surrender(s) with Court authorization
     any real property during the pendency of this case or such property is abandoned, the
     real property will no longer be property of the estate; the automatic stay shall
     terminate regarding the interests of affected real property taxing authorities, and the
     Chapter 13 plan may be modified accordingly.
6.   The balances of any student loans shall survive discharge if the plan indicates same.



        CC: George W. Stevenson            /s/ George W. Stevenson
                                           Chapter 13 Trustee
            HERBERT D HURST
            PO BOX 41497
            MEMPHIS, TN 38174-1497
           Case 19-23840   Doc 32    Filed 08/02/19     Entered 08/02/19 10:31:11    Desc    Page 3
                                                      of 4
                                     UNITED STATES BANKRUPTCY COURT
                                      WESTERN DISTRICT OF TENNESSEE



In re:         DENNIS WAYNE KING                                       Case No.19-23840-D


Debtor(s).                                                             Chapter 13



                                            CHAPTER 13 PLAN


ADDRESS:       1682 WEST HOLMES RD
               MEMPHIS, TN 38109-0000


PLAN PAYMENT:
Debtor 1      ARCHANGEL PROTECTIVE SERVICES INC             Payroll           $737.00    EVERY TWO WEEKS
              444 METROPLEX DR SUITE B 201
              NASHVILLE, TN 37211

1. THIS PLAN      [3015.1 Notice]:
     (A)    CONTAINS NOT STANDARD PROVISION(S). (See Plan Provision #19)                       N0
     (B)    LIMITS THE AMOUNT OF A SECURED CLAIM BASED ON A VALUATION OF                      YES
            THE COLLATERAL FOR THE CLAIM. (See Plan Provisions #7, #8)
     (C)    AVOIDS A SECURITY INTEREST OR LIEN. (See Plan Provision 12)                        NO
2. ADMINISTRATIVE EXPENSES: PAY FILING FEE AND DEBTOR (S)' ATTORNEY FEE PURSUANT TO
   CONFIRMATION ORDER.
3. AUTO INSURANCE: Included in Plan; Debtor(s) to provide proof of insurance at 341 meeting.
     2007 TOYOTA CAMRY                                  Plan Insurance Is Suspended                    $0.00
     2003 FORD TAURUS                                                                                 $31.00
     2000 FORD RANGER                                   Plan Insurance Is Suspended                    $0.00
                                                      Sch/Clm         Value     Interest      Mthly Pymt
4.   DOMESTIC SUPPORT:
5.   PRIORITY CLAIMS:
6.   HOME MORTGAGE CLAIMS:
     CALIBER HOME LOANS INC                          Aug 01, 2019                0.00%        $797.87
                                                  19,641.53                      0.00%        $380.00
7.   SECURED CLAIMS [Retain lien 11 U.S.C. 1325 (a)(5)]:
     CHECK INTO CASH                           2,280.03   $500.00                   0.00%       $20.00
     TENN TITLE LOANS                            550.00   $500.00                   0.00%       $20.00
     TMX FINANCE OF TENNESSEE INC              3,619.14 $3,619.14                   0.00%       $61.00

8.   SECURED AUTOMOBILE CLAIMS FOR DEBT INCURRED WITHIN 910 DAYS OF FILING, AND OTHER
     SECURED CLAIMS FOR DEBT INCURRED WITH ONE YEAR OF FILING:
9.   SECURED CLAIMS FOR WHICH COLLATERAL WILL BE SURRENDERED; STAY IS TERMINATED UPON
     CONFIRMATION FOR THE LIMITED PURPOSE OF GAINING POSSESSION AND COMMERCIALLY
     REASONABLE DISPOSAL OF COLLATERAL:

10. SPECIAL CLASS UNSECURED CLAIMS:
11. STUDENT LOAN CLAIMS AND OTHER LONG TERM CLAIMS:
        Case 19-23840       Doc 32   Filed 08/02/19
                                              Entered 08/02/19 10:31:11 Desc Page 4
                                            of 4
12. THE JUDICIAL LIENS OR NON-POSSESSORY, NON-PURCHASE  MONEY SECURITY INTEREST(S) HELD BY
     THE FOLLOWING CREDITORS ARE AVOIDED TO THE EXTENT ALLOWABLE PURSUANT TO     11 U.S.C.
     522(f):

13. ABSENT A SPECIFIC COURT ORDER OTHERWISE, ALL TIMELY FILED CLAIMS, OTHER THAN THOSE
    SPECIFICALLY PROVIDED FOR ABOVE, SHALL BE PAID AS GENERAL UNSECURED CLAIMS.
     CHECK INTO CASH INC                              $2,564.80
     GREAT PLAINS LENDING                             $1,300.00
     NATIONAL CREDIT ADJUSTERS                        $1,335.00
     SHELBY FINANCE                                   $2,200.00
     TENN TITLE LOANS                                   $460.00
     VERVE                                              $400.00
     RESURGENT CAPITAL SERVICE                        $1,359.91
     [Add]
     JEFFERSON CAPITAL SYSTEMS LLC                      $501.63
     [Add]
     ATLAS ACQUISITIONS LLC                             $981.81
     [Add]
     JEFFERSON CAPITAL SYSTEMS LLC                      $367.90
     [Add]

14. ESTIMATED TOTAL GENERAL UNSECURED CLAIMS: 7,495.00
15. THE PERCENTAGE TO BE PAID WITH RESPECT TO NON-PRIORITY, GENERAL UNSECURED CLAIMS IS:
    Set To 100.00%
16. THIS PLAN ASSUMES OR REJECTS EXECUTORY CONTRACTS:
17. COMPLETION: PLAN SHALL BE COMPLETED UPON PAYMENT OF THE ABOVE, APPROXIMATELY       60
    MONTHS.
18. FAILURE TO TIMELY FILE A WRITTEN OBJECTION TO CONFIRMATION SHALL BE DEEMED ACCEPTANCE
    OF PLAN.
19. NON-STANDARD PROVISION(S):
    ANY NON STANDARD PROVISION STATED ELSEWHERE IS VOID
20. CERTIFICATION: THIS PLAN CONTAINS NO NON-STANDARD PROVISIONS EXCEPT THOSE STATED IN
    PROVISION 19.




OrderConfirming_NewPlan_ECF_.rpt
